Citation Nr: 1749817	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis.

2.  Entitlement to service connection for a vision disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2010 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In July 2016, the Board remanded the issue for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

Notably, during the pendency of this appeal, a July 2017 rating decision awarded service connection for sleep apnea and acromioclavicular joint osteoarthritis of the right shoulder.  These issues are accordingly not in appellate status

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a vision disability is addressed in the REMAND portion of the decision below and is again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinea pedis has affected less than 5 percent of his entire body and has required no more than topical therapy during the period on appeal.



CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7820-7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran states that his tinea pides is worse than initially rated and has also increased in severity, warranting a higher rating.  Specifically, he asserts that his disability worsened in between his toes and on the bottom parts of his feet, and is now affecting the circulation in his feet.  See Board Hearing Transcript (Tr.) at 12.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

By way of background, service connection for tinea pedis of feet was awarded in a September 2010 rating decision with an initial noncompensable disability rating, effective April 25, 2007, under 38 C.F.R. § 4.118, DCs 7820-7806.  38 C.F.R. 
§ 4.27 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen). 

Pursuant to DC 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, DC 7820.

Under DC 7806, a noncompensable rating is warranted for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  Id.  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

Upon review of the totality of the record, the Board finds that a compensable rating is not warranted for the entire appeal period.  At each VA examination for skin diseases, the examiner specifically found that the Veteran's tinea pedis covered less than 5 percent of the entire body with no exposed areas.  See May 2013, November 2014, October 2015, and August 2016 VA examination reports.  Although the August 2016 VA examiner also diagnosed onychomycosis and xerosis cuti, the examiner found that the combined skin conditions affected only 2 percent of the total body without any exposed areas.  Thus, even if the Board were to assume these conditions were part of the Veteran's service-connected skin disability, a higher rating would still not be available.

To the extent the May 2013 VA examination report endorses the presence of a malignant neoplasm associated with the Veteran's skin disability, the Board affords this finding no probative value, as it is completely contradicted by the other three VA examination reports and treatment records, and the Veteran's own statements.

Additionally, the use of topical medications and topical corticosteroids, including hydrocortisone cream and ketoconazole cream, on a constant or near-constant basis is noted throughout the appeal period.  Although hydrocortisone cream is a corticosteroid, topical corticosteroids are not considered as systemic therapy or other immunosuppressive drugs within the meaning of DC 7806.  In this regard, in reversing the Veterans Court's decision in Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of systemic therapy."  The Federal Circuit noted that DC 7806 "draws a clear distinction between systemic therapy and topical therapy as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that systemic therapy means treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Therefore, while the Veteran's tinea pedis has required constant or near-constant treatment with topical medications, to include topical corticosteroids, the evidence shows that his skin conditions has only involved his feet.  There is no evidence that large portions of his anatomy are involved, as his skin condition affects less than 5 percent of his entire body, with 0 percent of exposed areas, and his corticosteroid treatment is topical and only involves his feet.  As such, although his skin disorder does require a topical corticosteroid treatment, this treatment cannot be considered systemic therapy as contemplated by the Federal Circuit in Johnson and does not rise to the level contemplated by the next higher 10 percent rating under DC 7806.

Finally, to the extent the Veteran asserts his skin disability is affecting the circulation in his feet, he is not competent to assess the etiology of his circulation problems, and none of the VA skin examiners or treatment providers have identified circulatory problems associated with the skin disorder.

The Board has considered whether a compensable rating is warranted for the Veteran's tinea pedis under alternate diagnostic codes.  However, as there are no findings of disfigurement of the head, face, or neck, a rating under DC 7800 is not for application.  Ratings under DC 7801-7805 are also not applicable, as the Veteran does not have any scars associated with his skin disability. 

Accordingly, since the Veteran's disability does not require intermittent systemic therapy and his tinea pedis affects less than 5 percent of his total body area, with no exposed areas, the Board finds that a compensable rating is not warranted.


ORDER

An initial compensable rating for tinea pedis is denied.


REMAND

Remand is warranted for the Veteran's claim of entitlement to service connection for a vision disability, because the August 2016 VA examination report is inadequate.  Specifically, the examiner did not consider or address all of the Veteran's eye diagnoses of record.  The examiner also did not include sufficient rationale regarding the Veteran's in-service complaints of eye trouble, in which he asserts that he started seeing blue spots in front of his eyes following his fall in a bathroom, and that he was driving trucks on roads with a lot of dust without wearing any glasses or eye protection and he started having problems with his eyes after that time.  Thus, an addendum opinion is needed.  Updated treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then refer the claims file to an examiner other than the August 2016 examiner to determine the nature and etiology of his vision disability.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all vision disabilities diagnosed since April 25, 2007, to include primary open-angle glaucoma, pseudophakia, asteroid hyalosis, blurred vision, dry eye syndrome, senile cataract, posterior chamber intraocular lens implantation with open capsule, pinguecula, and pterygium.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in the July 2012 and August 2014 VA treatment records, and September 2009, May 2012, and July 2016 private treatment records.

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability had its onset in service or is otherwise related to service, to include as a result of the documented August 1957 eye pain and November 1957 report of eye trouble therein.  In addressing this question, please accept as truthful the Veteran's reports of exposure to dust and debris in his eyes during service (see Board Hearing Tr. at 7), as well as his contentions that he saw spots in front of his eyes follow a fall in service.  See August 2007 statement. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4. Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


